internal_revenue_service index number date b year year country c year year year d year department of the treasury washington dc person to contact refer reply to cc intl br1-plr-103740-98 date date t plr-103740-98 dear this is in response to a letter dated date requesting a ruling under sec_877 of the internal_revenue_code_of_1986 code that a’s proposed loss of u s citizenship will not have for one of its principal purposes the avoidance of u s taxes under subtitle a or subtitle b of the code additional information was submitted in letters dated november and date and date the information submitted for consideration is substantially as set forth below the ruling contained in this letter is based upon information and representations submitted by the taxpayer and accompanied by penalty of perjury statements executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination a was born on date b in the united_states from year to year a was stationed in year a married a country c citizen and returned to the by the u s army in country c united_states after his discharge from the army in year a returned to college and received a masters in teaching degree with a major in the language of country c athen returned to country c to teach the language of country c obtained a restaurant franchise in country c and opened a restaurant a position and worked as a restaurant manager for d years in year in year a's wife left his teaching a owns a home in country c and both of his daughters are country c citizens in year a’s wife received an e year renewal of the restaurant franchise and a and his wife have decided to spend the rest of their lives in country c a has decided to give up his u s citizenship and become a country c citizen in order to vote and to take a more active political role in his community under country c law it is not possible for a to possess dual citizenship accordingly a will renounce his u s citizenship upon the receipt of a favorable ruling on the date of a's expatriation his net_worth will exceed dollar_figure most of a's assets consist of country c real_estate foreign marketable_securities and life_insurance issued by foreign insurers a will be taxed by country c on his worldwide income upon his death a's estate consisting of his worldwide assets will be subject_to country cc inheritance_tax sec_877 of the code generally provides that a citizen who loses u s citizenship or a u s long-term_resident who ceases to be taxed as a lawful permanent resident individuals who expatriate within the 10-year period immediately preceding the close of the taxable_year will be subject_to the special rules of sec_877 for such taxable_year unless such loss did not have for one of its principal purposes the avoidance of u s taxes fox plr-103740-98 under subtitle a or subtitle b of the code sec_2107 and sec_2501 provide special estate and gift_tax regimes respectively for individuals who expatriate with a principal purpose to avoid u s taxes a former citizen or former long-term_resident will be treated as having expatriated with a principal purpose to avoid u s taxes for purposes of sec_877 sec_2107 and sec_2501 if the individual’s average income_tax_liability or the individual's net_worth on the date of expatriation exceeds certain thresholds see sec_877 sec_2107 and sec_2501 a former u s citizen whose net_worth or average tax_liability exceeds these thresholds however will not be presumed to have a principal purpose of tax_avoidance if that former citizen is described within certain statutory categories and submits a request for a ruling within one year of loss of u s citizenship for the secretary's determination as to whether such loss had for one of its principal purposes the avoidance of u s taxes see sec_877 sec_2107 and sec_2501 under notice_98_34 1998_27_irb_30 modifying notice_97_19 1997_1_cb_394 an eligible former citizen will not be presumed to have a principal purpose of tax_avoidance if that former citizen submits a complete and good_faith request for a ruling as to whether such loss had for one of its principal purposes the avoidance of u s taxes notice_98_34 requires that certain information be submitted with a request for a ruling that an individual's expatriation did not have for one of its principal purposes the avoidance of u s taxes a is eligible to request a ruling under sec_877 because he fits into one of the statutory categories of individuals eligible to submit ruling requests a was present in the united_states for no more than days during each year of the 10-year period which will end on the date of his expatriation sec_877 a submitted all the information required by notice_98_34 including any additional information requested by the service after review of the submission accordingly based solely on the information submitted and the representations made it is held that a has made a complete and good_faith submission in accordance with sec_877 and notice_98_34 it is further held that a will not be treated under sec_877 as having as one of his principal purposes of expatriating the avoidance of u s taxes because the information submitted clearly establishes the lack of a principal purpose to avoid taxes under subtitle a or b of the code plr-103740-98 except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter the taxable years prior to expatriation or his u s tax_liability for periods after his expatriation under sections of the code other than sec_877 sec_2107 and sec_2501 in addition no opinion is expressed as to a's u s tax_liability for this ruling is conditioned on the net_worth or tax_liability tests thresholds as described in section ii of notice_98_34 being met on the date of expatriation a copy of this letter must be attached to a's u s income_tax return for the year in which a obtained the ruling whether or not a is otherwise required to file a return this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to a and his u s representative sincerely yours w edward williams senior technical reviewer branch office of associate chief_counsel international pe
